Citation Nr: 1444670	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to disability ratings greater than 20 percent prior to July 29, 2010, greater than 30 percent rating from July 29, 2010 to June 1, 2012, and greater than 60 percent beginning June 1, 2012 for status post right knee arthroplasty  (previously characterized as right knee arthritis with residual Baker's cyst).

2.  Entitlement to disability ratings greater than 20 percent prior to March 28, 2011, greater than 30 percent rating from March 28, 2011 to October 1, 2011, and greater than 60 percent beginning October 1, 2011 for status post left knee arthroplasty (previously characterized as left knee Osgood Schlatter's disease).

3.  Entitlement to a disability rating greater than 10 percent for right great toe hallux valgus, status post bunionectomy.

4.  Entitlement to a disability rating greater than 10 percent for left great toe hallux valgus, status post bunionectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to May 1978, and from February 1981 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2007 and October 2008 rating decisions issued by ROs in St. Louis, Missouri and Anchorage, Alaska (respectively).  

Specifically, in the September 2007 rating decision, the RO continued a 20 percent disability rating for left knee Osgood Schlatter's disease, continued a 10 percent rating for right great toe hallux valgus, continued a 10 percent rating for left great toe hallux valgus, and denied a TDIU.  In January 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In the October 2008 rating decision the RO continued a 20 percent disability rating for right knee arthritis with residual Baker's cyst.  In January 2009, the Veteran filed a notice of disagreement.  An SOC was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board. 

Notably, in an August 2011 rating decision, the RO recharacterized the right knee disability as status post right knee arthroplasty with residual Baker's cyst, granted a temporary total rating for the right knee beginning March 28, 2011 based on surgical treatment necessitating convalescence pursuant to 38 C.F.R. § 38 C.F.R. § 4.30, and assigned a 30 percent rating effective June 1, 2012.  The RO also recharacterized the left knee disability as left knee Osgood Schlatter's disease, status post left knee arthroplasty, granted a temporary total rating for the left knee beginning July 29, 2010 based on surgical treatment necessitating convalescence pursuant to 38 C.F.R. § 38 C.F.R. § 4.30, and assigned a 30 percent rating effective October 1, 2011.

Subsequently, in an August 2013 rating decision, the RO assigned a 60 percent rating for status post right knee arthroplasty, effective June 1, 2012; and assigned a 60 percent rating for status post left knee arthroplasty, effective October 1, 2011.  

Although the RO has granted higher ratings for each knee at various stages pertinent to this appeal, inasmuch as higher ratings for the disabilities are available at each stage, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized that portion of the appeal pertaining to evaluation of right and left knee disabilities as encompassing the first and second matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record shows that the Veteran has been employed only part time throughout the course of his appeal which she indicates is due, primarily, to her bilateral knee and toe disorders.  While the RO denied a TDIU in the September 2007 rating decision and the Veteran did not perfect an appeal of that denial, in the April 2014 Informal Hearing Presentation the Veteran's representative requested that the TDIU issue be revisited by  the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this, the Board refers this issue to the RO for appropriate action.  

In May 2014, the Board remanded the issues on appeal for further development.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation.  A review of the VBMS file shows that the Veteran notified VA of a change in her address in April 2014.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, in an August 2014 statement, which was confirmed by the Veteran's representative, the Veteran withdrew her appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(2).

In the present case, the Veteran indicated in an August 2014 statement that she wished to withdraw all pending appeals effective immediately because she was happy with her VA ratings.  The Veteran's representative confirmed the Veteran's wish to withdraw her appeal.  The Board finds that the statement made by the Veteran is clear and unambiguous.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


